Case: 11-60649     Document: 00511872968         Page: 1     Date Filed: 05/31/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 31, 2012
                                     No. 11-60649
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SAJJAD NASIR,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A095 605 853


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Sajjad Nasir petitions for review of the order of the Board of Immigration
Appeals (BIA) denying his motion to reopen. He does not contest the holdings
of the BIA that his motion is numerically barred pursuant to 8 C.F.R.
§ 1003.23(b)(4)(ii) and, alternatively, that it is time barred pursuant to 8 U.S.C.
§ 1229a(c)(7)(C)(i); rather he argues that the BIA should have afforded him
equitable tolling based upon the ineffective assistance that he received from
prior attorneys or that it otherwise should have exercised its discretion to reopen

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-60649   Document: 00511872968          Page: 2   Date Filed: 05/31/2012

                                 No. 11-60649

proceedings sua sponte pursuant to 8 C.F.R. § 1003.2. We lack jurisdiction to
review the BIA’s refusal to reopen proceedings on these grounds. See Ramos-
Bonilla v. Mukasey, 543 F.3d 216, 219-20 (5th Cir. 2008). We need not address
the remainder of Nasir’s arguments pertaining to the merits of his motion to
reopen.
     Nasir’s   petition   for   review       is   DISMISSED     FOR     LACK     OF
JURISDICTION.




                                         2